PER CURIAM.
The appellant challenges his convictions for possession of a firearm by a convicted felon and driving while license suspended or revoked. Although his other arguments lack merit, the appellant correctly argues that the trial court erred in denying his motion for a severance of the charges. See Tucker v. State, 884 So.2d 168 (Fla. 2d DCA 2004); State v. Vazquez, 419 So.2d 1088 (Fla.1982). The appellant’s conviction for driving while license suspended or revoked is therefore reversed and the case is remanded on that count. The conviction for possession of a firearm by a convicted felon is not affected by the trial court’s error and is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
ALLEN, VAN NORTWICK, and POLSTON, JJ., concur.